Citation Nr: 0627064	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-00 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans' Insurance under 38 
U.S.C.A. § 1922(a).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 Administrative decision by the 
Philadelphia, Pennsylvania Regional Office and Insurance 
Center (ROIC) of the Department of Veterans Affairs (VA), 
which denied the veteran's application for Service-Disabled 
Veterans Insurance because his application was not timely 
filed.

The veteran testified before a Decision Review Officer at the 
RO in June 2005.  A transcript of the hearing is of record.

The instant appeal has been advanced on the Board's docket by 
reason of the veteran's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative noted in his June 2006 Brief 
that the RO had not issued a supplemental statement of the 
case subsequent to the June 2005 regional office hearing.  As 
such, the Board finds that it would be prejudicial to the 
veteran if the Board were to proceed with a decision at this 
time without review of the June 2005 hearing testimony by the 
ROIC and promulgation of a supplemental statement of the 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the regional office, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).  Therefore, this case must be remanded for the 
issuance of a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The ROIC should review the veteran's 
claim, taking into consideration the June 
2005 regional office hearing testimony and 
any newly submitted evidence since 
December 2003, the date of the most recent 
Statement of the Case.  The ROIC should 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority and any 
additional information obtained as a 
result of this remand.  If the benefit 
sought on appeal remains denied, the 
veteran should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.  The ROIC 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of their 
decision.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

